 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MAHAD AHMED,                                        Case No.: 3:18-cv-02309-H-JLB
11                                     Petitioner,
                                                         ORDER DISMISSING CASE
12   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
13   RAYMOND MADDEN, Warden,
14                                   Respondent.
15
16         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of Habeas
17   Corpus pursuant to 28 U.S.C. § 2254, but has failed to pay the $5.00 filing fee and has
18   failed to move to proceed in forma pauperis. Because this Court cannot proceed until
19   Petitioner has either paid the $5 filing fee or qualified to proceed in forma pauperis, the
20   Court dismisses the case without prejudice and with leave to amend. See Rule 3(a), 28
21   U.S.C. foll. § 2254. If Petitioner wishes to proceed with this case, he must submit, no later
22   than January 7, 2019, a copy of this Order with the $5 fee or with adequate proof of his
23   inability to pay the fee. The Clerk of Court will send a blank Southern District of California
24   In Forma Pauperis Application to Petitioner along with a copy of this Order.
25         IT IS SO ORDERED.
26   DATED: November 7, 2018
27                                                   MARILYN L. HUFF, District Judge
28                                                   UNITED STATES DISTRICT

                                                     1
                                                                                  3:18-cv-02309-H-JLB
